Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan E. Anderson on January 28, 2022.

The application has been amended as follows: 
In the claims:

16. (Currently amended) A method for use with a planar test strip being elongated for a length along a first dimension parallel to a first axis and having a second dimension corresponding to the width of the strip, the planar strip having an electrochemical analysis cell at one axial end and a connection region at the other axial end, the planar strip made up of at least a first layer; the first layer having deposited thereupon at least one conductor extending from the connection region to the electrochemical cell, the at least one conductor having a first portion which is not a conductive path for analysis and which does not make contact with sample in the electrochemical cell, the method comprising the steps of: 

determining whether the 


wherein the at least one conductor has a second portion, separate from the first portion, which is not a conductive path for analysis, the method further comprising the step of: 
applying third and fourth pins to said second portion, such that a line extending from the third pin to the fourth pin is disposed axially or perpendicular to the first axis and separated from one another along the length or width of the planar strip; 
determining whether the third pin is not connected to either of the first and second pins via the first portion of the conductor, defining a second finding; 
Page 3 of 5performing an electrochemical if 
not performing the electrochemical analysis if 

18. (Currently amended) The method of claim 16, wherein the line extending from the third test pin to the fourth test pin is perpendicular to the line extending from the first test pin pin 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art whether taken individually or in combination would not disclose all of the cumulative limitations of wherein the at least one conductor has a second portion, separate from the first conductive portion, which is not a conductive path for analysis, the method further comprising the step of: applying third and fourth pins to said second portion, such that a line extending from the third pin to the fourth pin is disposed axially or perpendicular to the first axis and separated from one another along the length or width of the planar strip; determining whether the third pin is not connected to either of the first and second pins via the first portion of the conductor, defining a second finding; performing an electrochemical analysis if the first and second findings are in the affirmative; and not performing the electrochemical analysis if the first and second findings are not in the affirmative as recited in independent claim 16.
In the embodiment shown in Figs. 7 and 8, although Kawanaka fails to teach a fourth pin, Kawanaka teaches that a count of the type judgement electrodes is not limited to 3 and that four or more type judgement electrodes may be formed (para. [0129]). Kawanaka also teaches the first type judgement electrode 152a is maintained at +5 V because the first type judgement terminal 163a has no electric connection (para. [0132]). However, Kawanaka fails to teach applying third and fourth pins to said second portion in conjunction with wherein determining whether the third pin is not connected to either of the first and second pins via the first portion of the conductor, defining a second finding. Rather, modifying Kawanaka to extend the judgement terminal 163a to include a portion that could be contacted by a fourth judgement electrode would cause first type judgement electrode 152a and the additional judgement electrode to short circuit and cause the second electrode to not have the high potential to proceed to measurement as shown in Fig. 10.
Additionally, Kawanaka fails to teach wherein the line between extending from the third test pin to the fourth test pin is perpendicular to the line extending from the first test pin to the second test pin as required by claim 18 since the electrodes of Kawanaka extend linearly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698. The examiner can normally be reached Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun G. Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

MARIS R. KESSEL
Primary Examiner
Art Unit 1699



/MARIS R KESSEL/Primary Examiner, Art Unit 1699